FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 ANAHIT HOVHANISYAN,                              No. 07-71518

               Petitioner,                        Agency No. A095-183-894

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Anahit Hovhanisyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
removal, and protection under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence an

adverse credibility determination, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002),

and we deny in part and dismiss in part the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

because Hovhanisyan’s asylum application was materially inconsistent with her

testimony concerning the identity and motive of her attackers, Hovhanisyan failed

to provide a reasonable explanation for these inconsistencies, and the

inconsistencies goes to the heart of her claim. See Ceballos-Castillo v. INS, 904

F.2d 519, 520 (9th Cir. 1990). In the absence of credible testimony,

Hovhanisyan’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       We lack jurisdiction to review Hovhanisyan’s CAT claim because she failed

to raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NED/Research                              2                                  07-71518